Case: 08-30328     Document: 00511610184         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 08-30328
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CEDRIC JAMES SINEGAL, also known as Boobie,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:99-CR-20043-1


Before KING, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Cedric James Sinegal
in his proceeding pursuant to 18 U.S.C. § 3582(c)(2) has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Sinegal has not filed a response.
        During the pendency of this appeal, Sinegal completed his sentence of
imprisonment and began a term of supervision. The appeal is, therefore, moot.
See United States v. Booker, 645 F.3d 328, 2011 WL 2505070, at *1 (5th Cir.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 08-30328   Document: 00511610184    Page: 2   Date Filed: 09/22/2011

                               No. 08-30328

2011). The appeal is dismissed and counsel’s motion to withdraw is denied as
unnecessary.
     APPEAL DISMISSED; MOTION DENIED.




                                     2